Citation Nr: 0015969	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a service-
connected cervical spine disorder, status post fusion at C1-
C2 and laminectomy at C5-C6, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
cervical spine disorder.

The Board recognizes that the veteran is service-connected 
for 2 separate disabilities of the neck, a musculoskeletal 
disability that is status post fusion at C1-C2 and 
laminectomy at C5-C6 (rated as 40 percent disabling), and a 
neurological disability that is status post neurectomy of the 
great occipital nerve (rated as 10 percent disabling).  In 
his October 1995 claim which forms the basis of this appeal, 
he generally requested consideration for an increased 
disability rating for his cervical spine disability, which he 
indicated was 50 percent disabling.  The Board concludes that 
he was seeking increased ratings for both his musculoskeletal 
and neurological disability.  This fact is made more clear by 
his April 1996 Notice of Disagreement, in which he 
specifically argued that his nerve disability had not been 
taken into consideration in the RO's April 1996 rating 
decision.  Hence, the Board finds that the issue of 
entitlement to an increased disability rating for the 
veteran's neurological disability, status post neurectomy of 
the great occipital nerve, is before VA.  It has not yet been 
addressed by the RO and, thus, is referred back for proper 
development and adjudication.


REMAND

Initially, the Board finds the current claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
The claim is well grounded because the veteran is service-
connected for a cervical spine disorder and has asserted that 
his disability is currently worse than rated.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (stating that, 
where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, this duty necessitates 
a remand for an updated VA medical examination.  The Court of 
Appeals for Veterans Claims has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Here, the Board recognizes that the claims file contains a 
recent VA spine examination report.  It is dated in February 
1998.  However, the Board finds it inadequate for VA 
compensation rating purposes.  The report does not provide 
adequate results of evaluation of functional impairment, if 
any, due to pain on motion, incoordination, easy 
fatigability, weakness, swelling, or other functional 
symptoms.  See DeLuca v. Brown, 8 Vet. App. 202  (1995) 
(holding that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that VA must consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes).  It merely concludes that he has 
"significant residual impairment" due to his neck 
disability.

The Board finds that another VA examination of the veteran's 
neck disability is also warranted in order to determine the 
most appropriate diagnostic code under which to rate the 
disability.  Because his disability originated with a 
fractured cervical spine, Diagnostic Code (DC) 5285 of the 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4  (1999), 
is employed.  See 38 C.F.R. § 4.71a, DC 5285  (1999).  That 
DC provides for a 100 percent schedular rating for residuals 
of fracture vertebra with cord involvement requiring long leg 
braces and rendering the veteran bedridden.  Cord involvement 
with lesser involvements is to be rated based on limited 
motion or nerve paralysis.  Id.  A 60 percent rating is 
warranted for no cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast).  Id.  In all other cases, 
the disability is to be rated based on limitation of motion 
or muscle spasm, with 10 percent added for demonstrable 
deformity of the vertebral body.  Id.  Limitation of motion 
of the cervical spine is covered under DC 5290, which 
authorizes ratings of 10 percent for slight, 20 percent for 
moderate, and 30 percent for severe limitation of range of 
motion.  38 C.F.R. § 4.71a, DC 5290  (1999).  Muscle spasm is 
most appropriately rated pursuant to DC 5293 (intervertebral 
disc syndrome) or DC 5295 (lumbosacral strain).  DC 5293 
authorizes a disability rating from noncompensable (0 
percent) to 60 percent based on the nature, frequency, and 
severity of symptoms, including sciatic neuropathy, pain, 
muscle spasm, absent reflex jerks, or other neurological 
findings.  38 C.F.R. § 4.71a, DC 5293  (1999).  DC 5295 
authorizes ratings from noncompensable to 40 percent based on 
the severity of symptoms, including a listing of the entire 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint spaces, abnormal 
mobility on forced motion, and muscle spasm.  38 C.F.R. 
§ 4.71a, DC 5295  (1999).

The 1998 VA examination report does not indicate whether or 
not the veteran's cervical spine disorder has cord 
involvement, nerve paralysis, sciatic neuropathy, muscle 
spasm, osteoarthritic changes, irregularity of joint spaces, 
or other manifestations needed by the Board for proper DC 
application and disability rating.

The Board also notes that some of the symptoms described 
above may be more appropriately considered upon review of the 
veteran's claim for an increased disability rating for his 
service-connected neurological disability, status post 
neurectomy of the great occipital nerve, which is currently 
before VA, but not before the Board at this time.  See, 
INTRODUCTION, supra.  The Board recommends that this claim be 
adjudicated at the same time as the current claim on appeal, 
in order to assure that each disability is assigned the most 
appropriate disability rating and that the prohibition 
against the pyramiding of symptoms is not violated.  See 
38 C.F.R. § 4.14  (1999) (stating that, in assigning 
disability ratings for disabilities, VA must avoid the 
pyramiding of the same disability under various diagnoses).  
The United States Court of Appeals for Veterans Claims has 
held that pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206  (1993); see Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (stating that a separate 
disability rating may only be assigned when "none of the 
symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another 
condition]").

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional recent 
medical records pertaining to his 
cervical spine disorder.  Alternatively, 
if he so desires, he may submit 
appropriate authorizations for release of 
records, provided by VA, so that the RO 
may attempt to obtain any additional 
records.  In either case, copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examination of his cervical spine.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior to the 
examinations.  The veteran must be given 
adequate notice of the requested 
examinations, which includes advising him 
of the consequences of failure to report 
for them.  If he fails to report for an 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report.  

The purpose of the examinations is to 
assess the current nature and severity of 
the veteran's cervical spine 
disabilities, from both a musculoskeletal 
and neurological standpoint.  In doing 
so, the following should be determined:

(i)  Whether the veteran's residuals of 
fracture vertebra involve cord 
involvement requiring long leg braces and 
rendering the veteran bedridden, cord 
involvement with lesser manifestations, 
or no cord involvement but with abnormal 
mobility requiring a neck brace;

(ii)  Whether the disability most closely 
resembles limitation of range of motion 
of the cervical spine; intervertebral 
disc syndrome (sciatic neuropathy, pain, 
muscle spasm, absent reflex jerk, or 
other neurological findings); or strain 
(listing of the entire spine, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteoarthritic changes, narrowing or 
irregularity of joint spaces, abnormal 
mobility on forced motion, and muscle 
spasm).  The severity of all noted 
symptoms must be evaluated and described;

(iii)  Whether and, if so, to what 
degree, there is functional impairment 
due to pain on motion, incoordination, 
easy fatigability, swelling, weakness, or 
other functional symptoms.  See DeLuca v. 
Brown, 8 Vet. App. 202  (1995);

(iv)  Which symptoms are attributable to 
the veteran's musculoskeletal disability 
(status post fusion at C1-C2 and 
laminectomy at C5-C6) versus his 
neurological disability (status post 
neurectomy of the great occipital nerve).  
If symptomatology is not distinguishable, 
such should be noted in the report(s).

The reasoning that forms the basis of the 
above opinions and determinations should 
be set forth.  All findings are to be 
recorded in a concise, legible manner and 
made part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim for entitlement to an 
increased disability rating for his 
service-connected cervical spine 
disorder, status post fusion at C1-C2 and 
laminectomy at C5-C6, based on all the 
evidence in the claims file.  At the same 
time, the RO should address the veteran's 
claim for entitlement to an increased 
disability rating for his occipital nerve 
disability, status post neurectomy.  In 
regard to the occipital nerve disability, 
the veteran should be informed of the 
RO's decision and provided adequate 
notice of his appellate rights.

5.  In regard only to the claim for an 
increased disability rating for a 
cervical spine disorder, status post 
fusion at C1-C2 and laminectomy at C5-C6, 
if the decision remains unfavorable in 
any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



